Citation Nr: 1209793	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for diabetes mellitus with diabetic retinopathy.

2.  Entitlement to a rating higher than 10 percent for diabetic neuropathy of right upper extremity.

3.  Entitlement to a rating higher than 10 percent for diabetic neuropathy of the right lower extremity.

4.  Entitlement to a rating higher than 10 percent for diabetic neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to July 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In February 2010, the Board remanded these claims for additional development.  

The Board notes that on the June 2006 VA Form 9 as well as at his December 2009 Board Hearing, the Veteran raised the issues of entitlement to service connection for erectile dysfunction and for a mental disorder, both as secondary to his service-connected diabetes mellitus.  These issues are REFERRED to the AOJ for appropriate action.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board notes that the Veteran is currently working full-time; as such, the Board finds that the record does not raise a claim for TDIU.  See February 2010 VA examination. 

The issues of entitlement to a rating higher than 10 percent for diabetic neuropathy of right upper extremity, entitlement to a rating higher than 10 percent for diabetic neuropathy of the right lower extremity, and entitlement to a rating higher than 10 percent for diabetic neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2008, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a rating higher than 40 percent for diabetes mellitus with diabetic retinopathy.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a rating higher than 40 percent for diabetes mellitus with diabetic retinopathy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal concerning entitlement to a rating higher than 40 percent for service-connected diabetes mellitus with diabetic retinopathy.  See May 2008 statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to a rating higher than 40 percent for diabetes mellitus with diabetic retinopathy is dismissed.


REMAND

The Veteran is seeking entitlement to a rating higher than 10 percent for diabetic neuropathy of right upper extremity, entitlement to a rating higher than 10 percent for diabetic neuropathy of the right lower extremity, and entitlement to a rating higher than 10 percent for diabetic neuropathy of the left lower extremity.

The Board finds a remand is necessary to afford the Veteran VA examinations.  The most recent VA examination was in February 2010, more than two years ago.  Additionally, the Board notes that the February 2010 VA examination did not include findings for the upper right extremity.  The Veteran should be afforded a new VA examination to determine the severity of his neurological symptoms of both his lower extremities and his upper right extremity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

All updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Veteran VA examinations for his diabetic neuropathy of right upper extremity and bilateral lower extremities.
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran, the examiner should completely describe all current symptomatology.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8520.

The pertinent rating criteria must be provided to the examiner.  For each affected nerve, the examination should specifically address whether there is complete paralysis or mild, moderate or severe incomplete paralysis.

The examiner should also address the impact of the Veteran's service-connected neuropathy of the right upper extremity and bilateral lower extremities on his ability to work (regardless of his age).

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the claims should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


